Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Corey Hawse, Reg. No. 66,849 on June 8, 2022.

The application has been amended as follows: 

	In the Claims:
	Claim 20, line 1, the dependency has been changed from cancelled claim “18” to amended independent claim --16--.
Claim 16 is allowable. Claim 25, previously withdrawn from consideration as a result of a restriction requirement, includes all of the allowable limitations of allowable claim 16. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on September 30, 2021, is hereby withdrawn and claims 25-30 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 16, which is drawn to a humidifier including a humidifier wick, has been amended to include the limitations of previously noted allowable claim 19, i.e., “wherein the first plurality of fibres are positioned closer to the heating element than the second plurality of fibres, and the second plurality of fibres are positioned closer to the pressurized flow of air than the first plurality of fibres”, as well as the limitations of intervening claim 18, i.e., “wherein the first plurality of fibres are each greater in thickness than each of the second plurality of fibres, which combination of limitations relevant to the humidifier wick structure are not taught or suggested by the prior art of record.  Claim 25, which has been rejoined and fully examined herein, has been amended to include the specific combination of wick element limitations as noted above with regard to independent claim 16.  As such, claims 25-30 have been rejoined and allowed for the same reasons as set forth above with regard to independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/6-12-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776